COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-11-00326-CV; Steve Stephens v. Precision Drilling Servs. Corp.

           Appeal from Cause No. 2009-30296-A, in the 234th District Court of Harris County,
           Texas.

       On November 4, 2011, appellee, Precision Drilling, filed a motion to strike pages of the
appellants’ reply brief. We deny the motion.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                  Acting for the Court

Panel consists of Justices Jennings, Massengale, and Huddle


Date: May 7, 2013